Case 2:19-cv-12712-GAD-EAS ECF No. 15 filed 12/02/19   PageID.199   Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


  HOBART-MAYFIELD, INC.,
  d/b/a MAYFIELD ATHLETICS,

               Plaintiff,                 Case No.: 2:19-cv-12712

  vs.                                     Hon. Gershwin A. Drain
                                          Mag. Judge Elizabeth A. Stafford
  NATIONAL OPERATING COMMITTEE
  ON STANDARDS FOR ATHLETIC
  EQUIPMENT, KRANOS CORPORATION
  d/b/a SCHUTT SPORTS, RIDDELL, INC.,
  XENITY, LLC, GREGG HARTLEY,
  MICHAEL OLIVER, VINCENT LONG,
  And KYLE LAMSON,

               Defendants.


     HEWSON & VAN HELLEMONT, P.C.        WILSON ELSER MOSKOWITZ
     James F. Hewson (P27127)             EDELMAN & DICKER LLP
     Diane L. Hewson (P44628)            William S. Cook (P68934)
     Lynn B. Sholander (P78839)          Jennifer A. Morante (P64892)
     25900 Greenfield Road, Suite 650    Luke D. Wolf (P81932)
     Oak Park, Michigan 48237            17197 N. Laurel Park Drive, Suite 201
     248.968.5200 p | 248-968-5270 f     Livonia, Michigan 48152
     hewson@vanhewpc.com                 313.327.3100 p | 313.327.3101 f
     lsholander@vanhewpc.com             william.cook@wilsonelser.com
     Attorneys for Mayfield Athletics    Attorneys for NOCSAE, Hartley, and
                                         Oliver




5719471v.1
Case 2:19-cv-12712-GAD-EAS ECF No. 15 filed 12/02/19   PageID.200   Page 2 of 3



     PERKINS COIE LLP                    WARNER NORCROSS + JUDD LLP
     Christopher G. Hanewicz             Michael G. Brady (P57331)
     Gabrielle E. Bina                   2000 Town Center, Suite 2700
     Rodger K. Carreyn                   Southfield, Michigan 48075-1318
     33 East Main Street, Suite 201      248.784.5032 p
     Madison, Wisconsin 53703            mbrady@wnj.com
     608.633.7460 p | 608-663-7499 f     Attorneys for Riddell
     chanewicz@perkinscoie.com
     gbine@perkinscoie.com               MORGANROTH & MORGANROTH PLLC
     rcarreyn@perkinscoie.com            Jeffrey B. Morganroth (P41670)
     Attorneys for Riddell               344 N. Old Woodward Ave., Ste 200
                                         Birmingham, Michigan 48009-5310
     HONIGMAN LLP                        248.864.4000 p | 248.864.4001 f
     David Ettinger (P26537)             jmorganroth@morganrothlaw.com
     660 Woodward Avenue, Suite 2290     Attorneys for Xenith & Lamson
     Detroit, Michigan 48226-3506
     313.465.7368 p                      KERR RUSSELL & WEBER PLC
     dettinger@honigman.com              Matthew L. Powell (P69186)
     Attorneys for Xenith & Lamson       500 Woodward Avenue, Suite 2500
                                         Detroit, Michigan 48226
                                         313.961.0200 p | 313.961.0388 f
                                         mpowell@kerr-russell.com
                                         Attorneys for Schutt Sports & Long


                         APPEARANCE OF COUNSEL


TO: Counsel of Record
    Clerk of the Court

        PLEASE ENTER THE APPEARANCE of William S. Cook and Wilson,

Elser, Moskowitz, Edelman & Dicker, LLP on behalf of Defendants, NATIONAL

OPERATING COMMITTEE ON STANDARDS FOR ATHLETIC EQUIPMENT,

GREGG HARTLEY, and MICHAEL OLIVER in the above cause of action.



5719471v.1
Case 2:19-cv-12712-GAD-EAS ECF No. 15 filed 12/02/19   PageID.201   Page 3 of 3



                                      WILSON ELSER MOSKOWITZ
                                       EDELMAN & DICKER, LLP

Dated: December 2, 2019               By: /s/ William S. Cook
                                        John T. Eads (P43815)
                                        William S. Cook (P68934)
                                        17197 N. Laurel Park Drive, Ste 201
                                        Livonia, Michigan 48152
                                        313.327.3100
                                        william.cook@wilsonelser.com
                                        Attorneys for NOCSAE, Hartley,
                                        and Oliver

                            Certificate of Service

       The undersigned certifies that on December 2, 2019 this document was
electronically filed with the Clerk of the Court using the CM/ECF system.

                                          /s/ William S. Cook
                                          William S. Cook




5719471v.1
